Filed 8/22/18




         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                           )
                                      )
           Plaintiff and Respondent,  )
                                      )                            S079925
           v.                         )
                                      )
JOSEPH ADAM MORA and RUBEN            )
RANGEL,                               )
                                      )                     Los Angeles County
           Defendants and Appellants. )                   Super. Ct. No. TA037999
____________________________________)

                       ORDER MODIFYING OPINION AND
                     DENYING PETITIONS FOR REHEARING

THE COURT:
        The opinion in this matter filed July 2, 2018, and appearing at 5 Cal.5th 442, is
modified as follows:
        1.      The second to last sentence in the second full paragraph on page 489
beginning with the words, “The wallets were,” is modified to read as follows:
“Urrutia’s wallet was found in an open and apparent location in the 4Runner.”
        2.      The second to last sentence in the second full paragraph on page 491
beginning with the words, “Defendants allowed,” is modified to read as follows:
“Defendants allowed Urrutia time to remove his wallet and place it in an open area of
the 4Runner before finally shooting him, while Encinas’s wallet remained in the
vehicle’s center console.”
        This modification does not affect the judgment.
        The petitions for rehearing are denied.